DETAILED ACTION
Application 16/592318, “FUEL CELL CATALYST SUPPORT BASED ON DOPED TITANIUM SUBOXIDES”, was filed with the USPTO on 10/3/19 and claims priority from a provisional application filed on 10/3/18. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 4/26/22. 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  The Examiner’s amendment corrects an error in claim 1 which repeats the “wherein the support structure has the formula Ti3O5-MoxSiy and x is 0.2 and y is 0.4” language by removing the second iteration of the repeated language.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
CLAIMS
1. (Currently Amended)  A fuel cell electrocatalyst comprising: 
a support structure including: 
at least one titanium suboxide; 
a first dopant; and 
a second dopant; and 
a metal catalyst deposited on the support structure; 
wherein the first dopant is molybdenum and the second dopant is silicon; and wherein the support structure has the formula Ti3O5-MoxSiy and x is 0.2 and y is 0.4 .


Response to Arguments
Applicant’s arguments filed on 4/26/22 have been fully considered.  As argued, applicant has now rewritten each independent claim into allowable form in view of the indication of allowable subject matter contained in the 1/26/22 Final Rejection.  Therefore, the previously presented ground(s) of rejection have been withdrawn.  


Allowable Subject Matter
Claims 1, 11-15 and 23-24 are allowed.
Claims 10 and 20 were objected to as being dependent upon a rejected base claim, but indicated as allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in the 1/26/22 Final Rejection.  The 4/26/22 amendment writes dependent claims 10 and 20 in independent form by incorporating the limitations thereof into independent claims 1 and 15, respectively.  Therefore, previously presented rejections have been WITHDRAWN.
Upon an updated search, no new closer prior art has been discovered which necessitates a new ground(s) of rejection; therefore, all present claims are allowable.

For convenience, the following is a copy of the examiner’s statement of reasons for indication of allowable subject matter contained in the 1/26/22 Final Rejection: 
Regarding independent claims 10 and 20, the closest prior art includes Roh (US 2014/0308603), Lowry (US 2016/0236174) and Mance (US 2006/0188775), which are relevant to the claimed invention as described in the art rejections above.  As described, the cited art taken in combination teaches or suggests a molybdenum and/or silicon doped titanium suboxide support structure for a catalyst, as claimed, such that the prior art teaches or suggests the limitations of independent claims claim 1 and 15. 
However, the cited art does not further expressly teach the molybdenum and silicon dopant added to Ti3O5 in the specific concentrations required to produce the claimed formula Ti3O5 –Mo0.2Si0.4. Additionally, applicant’s specification provides experimental evidence drawn to this embodiment (referred to as “TOMS” in applicant’s specification), indicating this embodiment as preferable to alternative catalyst support materials in terms of electrochemical behavior (see Figures and paragraphs [0150-0157] of the as filed specification), providing evidence of criticality to weigh against a prima facie case of obviousness.  
Therefore, based on the totality of the record, the invention of claims 10 and 12 is found to be sufficiently distinct from the teaching of the prior art so as to be nonobvious.  
No other closer prior art has been discovered which cures the deficiency of the cited art, or which independently fairly teaches or suggests the above described features of claims 10 and 20, in combination with the balance of the features of independent claims 1 and 15. Accordingly, claim 10 and 20 are found to contain allowable subject matter but are objected to only for being dependent on a rejected independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723